DETAILED ACTION
The present application, filed on (9/1/2020), is being examined under the first inventor to file provisions of the AIA .  Claims 1-3 and 5-8 were examined in a Non-Final dated 2/1/2022. Claims 4 and 9-20 were withdrawn according to Applicants election dated 12/3/2021. This office  action is in response to Applicants amendments dated 5/2/2022.  Claim 1-5, 7-10 and newly added claims 21-22 are pending. Claims 4 and  9-10 continue to be withdrawn. Claims 1-3, 5, 7-8 and 21-22 are being examined.

Response to Amendment and arguments
Applicants arguments related to 35 USC § 112 are not persuasive since the amended claims are still subjected to this rejection (See below). Contrary to Applicants argument Tabata is very relevant to the claimed invention and also to Kozuma et al. Also, since Tabata (Para [0040])  teach that many other gases could be used for photochemical reactions. Watanabe also teach that. Therefore, the teaching of Kozuma could be applied to Tabata or the teaching of Tabata could be applied to Kozuma for getting the claimed invention apparatus.   
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “wherein the shield blocks light with wavelengths shorter than an absorption edge of the second gas”  in claim 1 is unclear. 
In this case “wavelength of an absorption edge of the second gas” is indefinite since the second gas and other relevant operating parameters are not known.
Regarding claim 21, what structure, the limitation “emission wavelength of the first gas is longer than an absorption edge wavelength of a reactive gas contained in the second gas” points to is unclear. The limitation “reactive gas contained in the second gas” is also unclear.
It is noted that claim 21 is directed to an apparatus. Therefore, each limitation should point to a structure of the claimed invention.
The limitation “the shield is light transmissive with respect to certain light emitted by the first gas but blocks light shorter than the absorption edge wavelength of the reactive gas”  is unclear for the same reason as claim 1. Also, the use of “certain light” is unclear.
Claim 22 requires first gas comprise nitrogen and second gas comprise oxygen. It is noted that first gas is used for generating plasma light which will have a spectral profile depending upon the gas used. The second gas is used to absorb the light to be activated. The specification however appears to include both nitrogen and oxygen comprising gases for first gas as well as second gas. It is noted that claim 22 depends on claim 21 which limits the choice of gases according to wavelength relation claimed in claim 21. This makes the requirement of claim 22 arbitrary. The specification did not address this issue while discussing the choice of gases. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuma et al (US 20140220489) in view of Tabata et al (JP 2009282233) from IDS.
Regarding claims 1 and 21, Kozuma et al  disclose a processing apparatus, comprising: a chamber (10); a first gas introduction port that introduces a first gas into the chamber (31); a first gas discharge port that discharges the first gas from the chamber (3A); a second gas introduction port that introduces a second gas into the chamber (32); a second gas discharge port that discharges the first gas from the chamber (3B); a stage that supports a processing object in the chamber (6); a plasma generating section having an electrode and configured to generate a plasma in the chamber (1); and a shield at a first position between the plasma generating section and the stage, the shield being light transmissive (4).
Kozuma et al do not disclose the shield to block light with wavelengths shorter than an absorption edge of the second gas.
Tabata et al disclose a similar apparatus for using near-field light to smooth a surface and teach that the light seen by the processing gas should have an absorption edge wavelength equal to or greater than the absorption edge wavelength of the gas molecules (Para 7). 
Therefore, having the shield to block light with wavelengths shorter than an absorption edge of the process gas would have been obvious for one of ordinary skill in the art at the time of invention.
Regarding claim 2, although match box is not explicitly disclosed in Kozuma et al, but matching box is generally essential or at least obvious when RF power is applied as indicated in Kozuma et al (Para 26).
Regarding claim 3, opening of introduction and discharge port for first and second gases is disclosed in Kozuma et al.
Regarding claims 5 and 7 shield of glass, calcium fluoride, magnesium fluoride, sapphire is disclosed (Para 27).
Regarding claim 8 having a heater for temperature control of substrate would have been obvious (Tabata - Para 16) since temperature would be specific for chemical reaction taught in Kozuma et al and Tabata et al.
Regarding claim 22 choice of gas would be an intended use. Moreover, both nitrogen and oxygen-based gases were known in generation of plasma and having respective absorption wavelength for being activated. For example, Watanabe discloses using oxygen for processing as a second gas (Para [0011]) and Nitrogen for generating plasma light (Para [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al (US 20120228261) also discloses generation of specific wavelength by plasma which could be used to process a sample (Fig 1 and abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716